Citation Nr: 1021635	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In July 2007, March 2008, 
and July 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that another remand is necessary in this case.  
Specifically, the Board determines that another VA 
examination is necessary.  

The Board notes that once VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  A VA examination was provided to 
the Veteran in September 2009, but the Board finds that the 
opinion provided by the Veteran is inadequate for rating 
purposes.  The examiner noted that the Veteran is still very 
active and that her service-connected disabilities do not 
interfere with her ability to drive or perform her activities 
of daily living and that she voluntarily retired and had no 
interest in working.  However, his opinion with regard to her 
employability appears to have addressed the impact of each 
service-connected individually on the Veteran's ability to 
obtain or maintain substantially gainful employment.  Thus, 
the Board finds that another opinion is necessary in order to 
determine whether, regardless of other factors, the Veteran's 
service-connected disabilities taken together prevent her 
from being employable.  Therefore, the Board concludes that 
the Veteran should be afforded another VA examination to 
address that question. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
examination in order to assess whether 
she is unable to obtain or maintain 
substantially gainful employment due 
solely to her service-connected 
disabilities.  The Veteran's service-
connected include chronic disc disease 
of the lumbar spine, left sciatic 
neuritis, right knee disability, right 
distal forearm fracture, residuals of 
left wrist fracture, residuals of right 
femur fracture, right knee instability, 
and cervical lymphadenopathy.  Without 
reference to other disabilities or 
circumstances such as age, the examiner 
should opine as to the following: 

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran is unable to obtain and 
retain substantially gainful 
employment due to the combined impact 
of the above disabilities? 

A rationale for any opinion advanced 
should be provided.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
February 2010 supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and her representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



